Citation Nr: 0819034	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a left wrist 
disability, claimed as secondary to service-connected 
residuals of shell fragment wounds of the right hand and 
wrist.

2. Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
residuals of a right knee meniscectomy.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to September 1972, from November 1972 to September 
1982, and from September 1983 to September 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In a statement, dated in May 1994, the veteran raised the 
issue of clear and unmistakable error in a rating decision in 
February 1990 by the RO, denying service connection for a 
left knee disability on a direct basis.  The issue is 
referred to the RO for appropriate action.  

In statements in March 2008, the veteran in writing withdrew 
from the appeal the claims of service connection for 
arthritis of the shoulders, a cervical impairment, right hip 
arthritis, right ankle arthritis, and depression. 


FINDINGS OF FACT

1. The left wrist disability is not shown by the medical 
evidence to be causally related to or to have worsened in 
severity as a result of the service-connected residuals of 
shell fragment wounds of the right hand and wrist.  

2. The left knee disability is not shown by the medical 
evidence to be causally related to or to have worsened in 
severity as a result of the service-connected residuals of a 
right knee meniscectomy.  




CONCLUSIONS OF LAW

1. The left wrist disability is not proximately due to or the 
result of a service-connected disability; nor is aggravation 
of the left wrist disability proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

2. The left knee disability is not proximately due to or the 
result of a service-connected disability; nor is aggravation 
of the left knee disability proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters 
dated in June 2003 and July 2006.  The veteran was notified 
of the type of evidence needed to substantiate the claims of 
secondary service connection.  The veteran was also notified 
that VA would obtain service record, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence in his possession that pertained to the 
claim.  The VCAA notice included the provisions for the 
effective date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing defect 
was cured as after the RO provided content-complying VCAA 
notice the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in January 2008.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Regarding the left wrist claim, to the extent that the VCAA 
notice did not include the type of evidence needed to 
substantiate the claim on a secondary basis, the VCAA notice 
only referred to the type of evidence to substantiate the 
claim on direct basis, the VCAA notice is defective.  

In this case, the veteran demonstrated actual knowledge of 
the need to submit evidence on the claim of secondary service 
connection in the notice of disagreement and in the 
substantive appeal.  Also, as the left wrist claim was 
simultaneously filed with the left knee claim, which was 
another secondary service connection claim, and as RO did 
furnished VCAA compliant notice regarding service connection 
on a secondary basis for the left knee claim, a reasonable 
person could be expected to understand from the VCAA notice 
what evidence was needed to substantiate the left wrist claim 
on a secondary basis.  As the essential fairness of the 
adjudication was not affected because the veteran 
demonstrated actual knowledge on his part and as he had a 
meaningful opportunity to participate effectively in the 
processing of the claim, that is, he had the opportunity to 
submit additional argument and evidence, and as the claim was 
readjudicated following the substantial content-complying 
VCAA notice, the presumption of prejudicial error as to 
content error in the VCAA notice is rebutted.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
a hearing.  The RO has obtained the service medical records 
and VA records.  The veteran has not identified any other 
pertinent evidence such as private treatment records for the 
RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in September 2001 
and July 2003, specifically to evaluate the claimed 
conditions.  An additional VA medical opinion was obtained in 
March 2007.  As there is no indication of the existence of 
additional evidence to substantiate the claims, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448-449 (1995). In October 2006, 38 
C.F.R. § 3.310(a) was amended to conform with Allen, 
additionally, other substantive changes were made.  As the 
claim was filed before the other substantive changes were 
made, only the changes that conform to Allen apply. 

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Factual Background

In a rating decision in February 1990, the RO granted service 
connection for shell fragment wounds of the right wrist with 
traumatic arthritis and for postoperative medial meniscectomy 
with traumatic arthritis of the right knee, both effective in 
October 1989.  The right-sided conditions were subsequently 
recharacterized as residuals of shell fragment wounds of the 
right hand and wrist and residuals of a right knee 
meniscectomy.  

The veteran contends that he has left wrist and left knee 
disabilities that are secondary to his service-connected 
right hand/wrist and right knee disabilities, respectively.  
Specifically, he argues that during certain weather 
conditions that cause arthritic pains on his right side, he 
overcompensates with use of his left wrist and left knee, 
leading to pain and arthritic problems on the left side as 
well.  He also asserts that he was given an inadequate 
compensation examination.  

On VA examination in November 1989, the veteran complained of 
bilateral knee pains, and on examination left knee arthralgia 
was noted.  Private X-rays of the wrists in June 1993 were 
normal.  In October 1993, VA records show that the veteran 
complained of pain in both wrists that was exacerbated by 
typing.  It was recommended that he stop typing, and he was 
issued a left wrist brace.  VA X-rays of the knees in June 
1994 showed minimal degenerative arthrosis of both knee 
joints.  VA X-rays of the knees in August 2000 showed 
moderate degenerative arthritic changes in the right knee, 
but relatively mild degenerative arthritic changes in the 
left knee.  In December 2000, VA records show that the 
veteran felt his service-connected right knee caused some 
left knee trouble and he requested a left knee brace, which 
was issued in May 2001.  VA X-rays of the left knee in May 
2003 again showed mild degenerative osteoarthritic changes.  

On VA examination in September 2001, the impressions were 
left knee with strain and left wrist with an undiagnosed 
disorder pending X-rays.  Strain was also noted in the 
diagnosis in relation to the left wrist.  X-rays of the 
wrists were normal.   On VA examination in July 2003, the 
veteran complained that his left knee condition was seasonal 
in occurrence and that he wore a brace during episodes of 
discomfort.  The assessment was a left knee condition that 
was seasonally symptomatic and reflective of a very mild case 
of degenerative joint disease, corroborated by X-rays, which 
was not disabling.  In March 2007, another VA examiner 
reviewed the claims file and expressed agreement with the 
assessment of the VA examiner in July 2003.  



The reports of VA examination also contain medical opinions 
addressing the veteran's left wrist and left knee 
disabilities.  After reviewing the claims file, noting the 
veteran's assertions regarding overcompensating on the left 
side due to arthritic pain on the right side, and after 
obtaining the results of the wrist X-rays, the VA examiner in 
September 2001 expressed the opinion that the left wrist was 
not related to and not aggravated by the right wrist 
disability.  The examiner also expressed the opinion that the 
left knee condition was not related to the service-connected 
right knee disability and there was no aggravation of the 
left knee condition by the service-connected right knee 
disability.  A different VA examiner in July 2003 expressed 
the opinion that there was no relationship between the left 
knee condition and the service-connected right knee 
disability.  As the entire claims file was not available for 
the 2003 VA examiner, the file was returned for an addendum 
opinion in March 2007, at which time a different VA examiner 
reviewed the file and expressed agreement with the 2003 VA 
examiner's assessment.  

Analysis

The medical evidence shows that that the veteran has current 
diagnoses of left wrist strain and left knee arthritis.  

Nevertheless, one VA examiner concluded that the current left 
wrist disability was not related to and was not aggravated by 
the service-connected disabilities of the right hand and 
wrist.  Three different VA examiners concluded that the 
current left disability was not related to and was not 
aggravated by the service-connected disability of the right 
knee.  There are no other medical opinions to the contrary.  

To the extent that the veteran attributes his current left 
wrist and left knee conditions to overcompensation for the 
service-connected disabilities of the right hand and wrist 
and right knee, where as here the determination involves 
questions of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

Although the veteran is competent to describe such symptoms 
as pain in the left wrist and left knee, as a lay person he 
is not competent, that is, not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  For this reason, the Board rejects the veteran's 
statements as competent evidence to substantiate the claims 
that the current left wrist and left knee disabilities are 
causally related to or to have worsened in severity as a 
result of the service-connected disabilities.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its findings on questions of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence linking the current left wrist and left knee 
disabilities to the service-connected disabilities, the 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a left wrist disability, claimed as 
secondary to service-connected residuals of shell fragment 
wounds of the right hand and wrist, is denied.

Service connection for a left knee disability, claimed as 
secondary to service-connected residuals of a right knee 
meniscectomy, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


